Citation Nr: 9909796	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for service-connected diabetes 
mellitus, currently evaluated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
December 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO decision which granted service connection 
and a 20 percent rating for diabetes mellitus with visual 
floaters; the veteran appealed for a higher rating.  A 
personal hearing was held before an RO hearing officer in 
January 1998.


FINDING OF FACT

The veteran's diabetes mellitus requires insulin and a 
restricted diet.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1994 to 
December 1996.  A review of her service medical records shows 
that she was treated for diabetes mellitus.  A September 1996 
medical board report shows that she received treatment for 
diabetes mellitus, including a program of vigorous physical 
exercise, dietary education, diabetic education, and daily 
Glucophage and Glyburide.  Despite these measures, her 
fasting blood sugars remained high and she was hospitalized 
and given insulin twice daily, at which time there was 
improved control of fasting glucose.  The diagnosis was non-
insulin dependent diabetes mellitus, and she was medically 
discharged from service, with severence pay, based on 
diabetes which the service department considered to be 20 
percent disabling.

At a March 1997 VA examination, the veteran complained of 
blurred vision and numbness in the feet and hands, and 
reported taking insulin twice daily.  She reported one 
insulin reaction, several months previously.  She weighed 163 
pounds.  On examination of the endocrine system, the examiner 
found no apparent complications due to diabetes mellitus.  
The diagnosis was insulin-dependent diabetes mellitus, 
inadequately controlled.

At an April 1997 VA examination of the eyes, the examiner 
diagnosed diabetes mellitus, visual floaters secondary to 
diabetes, and refractive error.

In a June 1997 decision, the RO established service 
connection for diabetes mellitus with visual floaters, and 
assigned a 20 percent rating.

VA outpatient treatment records dated from September 1997 to 
December 1997 reflect treatment for diabetes mellitus.  A 
September 1997 treatment note shows that the veteran 
requested insulin; she said she last took a dose of insulin 
one month previously.  The diagnosis was diabetes mellitus, 
and the examiner recommended further laboratory tests and 
that she follow a 2100 calorie diet.  An initial assessment 
dated the same day notes that no problem was identified 
regarding the veteran's functional status or mental status, 
but she had ongoing problems with nutrition.  A November 1997 
nutritionist's note shows that the veteran's blood sugar was 
elevated.  The examiner noted that the veteran drank more 
than 5 cups of regular soda daily, ate some sweets, and did 
not eat regularly.  She weighed 156 pounds and was attempting 
to lose weight (with a goal of 130 pounds).  It was noted she 
took insulin.  The examiner prescribed a 1500 calorie, low 
cholesterol diet. 

By a statement dated in December 1997, the veteran reported 
VA treatment for diabetes mellitus, and said she required two 
daily injections and a restricted diet.  She said she worked 
as a cook and had great difficulty with hypoglycemic 
reactions.

At a January 1998 RO hearing, the veteran's representative 
asserted that her diabetes mellitus negatively affected her 
daily activities.  The veteran reported that she took insulin 
twice daily, and was on a 1500 calorie diet prescribed by a 
VA dietitian.  She said she did not eat at restaurants due to 
her dietary restrictions, and monitored her blood sugar four 
times daily.  She stated that her activities were restricted 
whenever her blood sugar was high and that her visual 
floaters bothered her when driving and when trying to talk to 
people at work.  She reported that she sometimes had to leave 
work early (usually twice in a two-week period) due to 
tiredness from elevated blood sugar, and that she sometimes 
had to take a third insulin injection.  She said that on 
three or four occasions in the past year she went into 
insulin shock after taking too much insulin.  She stated that 
she left her previous job as a result of insulin reactions.  
She said that all of her medical treatment for diabetes 
mellitus was from the VA.  She said her insulin dosage had 
increased.  She stated that she played softball and 
basketball, and sometimes had problems playing these sports 
due to diabetes mellitus.

By a letter dated in March 1998, the veteran's employer (the 
owner of Buddy's Restaurant) stated that on a number of 
occasions the veteran left work early or did not finish 
assigned tasks because of her medical condition, and that she 
had missed work as much as several days per week because of 
not feeling well or having to pick up supplies for her 
illness.  He stated that she was not working at her full 
capacity due to diabetes.

By a statement received in April 1998, the veteran reiterated 
many of her assertions, and said that her doctor told her 
that when her blood sugar was high she should avoid strenuous 
activities.

In a January 1999 written presentation, the veteran's 
representative argued that another VA examination should be 
provided.  It was noted that the veteran took insulin twice 
daily, was on a 1500 calorie diet, and attempted to regulate 
her activities although she sometimes had difficulty doing 
so.

II.  Analysis

The veteran's claim for a rating higher than 20 percent for 
her service-connected diabetes mellitus is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with her claim.  38 U.S.C.A. § 5107(a).  
The veteran's representative requests another examination, 
but the Board finds that such is not warranted since the last 
VA examination, outpatient records, and other evidence 
contain necessary information for rating the disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A 20 percent evaluation is warranted for diabetes mellitus 
which requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913.

A review of the evidence reveals that the veteran's diabetes 
mellitus necessitates the use of insulin twice daily and 
requires her to follow a special diet.  This supports the 
current 20 percent rating.  For a higher rating of 40 
percent, the foregoing criteria must be shown, plus there 
would have to be "regulation of activities" due to 
diabetes; but this additional requirement is not shown.  
Although the veteran says she has been told to avoid 
strenuous activities when her blood sugar is high, neither 
the VA examination nor the outpatient records show that a 
doctor has determined that regulation of activities is 
medically required because of diabetes.  The veteran herself 
has indicated she is able to play softball and basketball, 
and such does not suggest any special regulation of 
activities.  The veteran's employer relates that the veteran 
loses time from work and otherwise has difficulty performing 
her job because of diabetes, but such industrial impairment 
is contemplated in the current 20 percent rating.  38 C.F.R. 
§ 4.1.  The record shows infrequent outpatient treatment for 
diabetes, with no recent hospitalizations. 

In the judgment of the Board, impairment from the veteran's 
diabetes more nearly approximates the criteria for the 
current 20 percent rating, than the criteria for a higher 
rating of 40 percent, and thus the lower rating of 20 percent 
is to be assigned.  38 C.F.R. § 4.7.  As the preponderance of 
the evidence is against a higher rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A higher rating for diabetes mellitus is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

